Citation Nr: 1636550	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  15-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Service connection for tinnitus. 

2.  Service connection for left ear hearing loss.

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, served on active duty from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for tinnitus and left ear hearing loss, and granted service connection for right ear hearing loss, initially assigning a noncompensable (0 percent) disability rating effective December 31, 2014.  This Board decision is granting service connection for left ear hearing loss; therefore, the Board will adjudicate the hearing loss rating issue for both ears, as listed on the Title page.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran was scheduled for a hearing before a member of the Board in July 2016.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran currently has a tinnitus disability.

3. The Veteran currently has a hearing loss disability of left ear sensorineural hearing loss (SNHL).

4. The Veteran has had continuous symptoms of tinnitus and left ear SNHL since service separation.

5. For the entire initial rating period from December 31, 2014, the service-connected bilateral hearing loss disability has exhibited no worse than Level VI hearing in the right ear and Level XI hearing in the left ear.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1112, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, and no higher, for bilateral hearing loss for the entire initial rating period from December 31, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.86, 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board is granting service connection for tinnitus and left ear hearing loss, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

In an appeal for a higher initial rating, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, private treatment records, the relevant VA examination report, and the Veteran's statements in support of the claim on appeal. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiometric examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321(b) (2015) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  The Court also noted that VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations by requiring VA audiologists to provide such information.  Martinak, 21 Vet. App. at 455.  

The RO arranged for VA audiometric examinations in April 2015.  This examination is adequate for purposes of rating bilateral hearing loss.  The examiner reviewed the Veteran's medical history and complaints, made clinical measures and observations including audiometric testing and speech recognition testing, and rendered opinions regarding the severity of the disability.  The examination report contains all the findings needed to evaluate the bilateral hearing loss rating claim on appeal, and addresses the functional effects caused by the bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); Martinak at 455.  Specifically, the April 2015 VA examiner noted that the Veteran reported problems hearing on the telephone, television, in background noise, and understanding speech.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.


Service Connection for Tinnitus and Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, tinnitus and left ear SNHL, which are organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for tinnitus and left ear hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and tinnitus or SNHL (as organic diseases of the nervous system) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Veteran contends that service connection for tinnitus and left ear hearing loss is warranted because he started experiencing hearing loss and ringing in the ears as a result of in-service exposure to loud noise from artillery weapons, which is consistent with his military occupational specialty (MOS).  See, e.g., December 2014 VA Form 21-4138; June 2015 VA Form 21-4138; August 2016 appellant's brief. 

The Board finds that the Veteran had in-service loud noise exposure.  As noted above, the Veteran has stated that he was exposed to loud noise from artillery weapons during service.  See Id.  The DD Form 214 reflects a MOS of light and medium field artillery crewman, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  As such, exposure to acoustic trauma (loud noise) is established.

The Board finds that the Veteran has a current tinnitus disability.  In a June 2015 statement, the Veteran reported that he had ringing in the ears.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board finds this statement to be competent and credible evidence to establish a current tinnitus disability. 

The Board finds that the Veteran has a current disability of left ear hearing loss.  The April 2015 VA examination report shows that the Veteran has a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The April 2015 VA examination report also shows a diagnosis of left ear sensorineural hearing loss.

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current tinnitus and left ear hearing loss were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he began experiencing ringing in the ears and hearing problems after being exposed to loud noise from artillery weapons such as howitzers during service.  Moreover, the Veteran has been granted service connection for right ear hearing loss based on similar assertions of onset of hearing loss symptoms after the same loud noise exposure.  Sensorineural hearing loss and tinnitus are linked with nerve damage that most often occurs "when the tiny hair cells in the cochlea are injured."  Fountain v. McDonald, 27 Vet. App. 258, 266 (2015) (quoting VA Training Letter 10-02).  More specifically, in Fountain, the Court referenced VA Training Letter 10-02, in addition to other medical and legal authority, and noted that chronic sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, were considered conditions listed under 38 C.F.R. 
§ 3.309(a), were due to a problem in the inner ear or in the auditory nerve between the inner ear and the brain, and were commonly caused by chronic exposure to excessive noise, in addition to age-related hearing loss.  The Court noted that chronic SNHL and tinnitus caused by acoustic trauma resulted in damage to the inner ear and was an organic disease of the nervous system under 38 C.F.R. § 3.309. 

Because the Veteran sustained nerve damage that caused the service-connected right ear hearing loss, by necessary inference, the Veteran sustained the same nerve damage to the inner ear that caused the current tinnitus and left ear hearing loss.  The Board finds that, based upon both medical and legal authority, the in-service acoustic trauma caused permanent nerve damage to the auditory nerve or inner ear, which denotes the onset of the current tinnitus and left ear hearing loss in service.  Such tinnitus and left ear hearing loss are permanent disabilities that were incapable of actual improvement of the nerve damage because chronic tinnitus and SNHL either progress or remain the same (i.e., progression may be prevented), while restoration (i.e., improvement) of chronic tinnitus and SNHL that was caused by acoustic trauma is not medically possible.  See Fountain, 27 Vet. App. 258; VA Training Letter 10-02.

Evidence weighing against this finding includes the June 1962 service separation examination report that showed a normal clinical evaluation of the ears, as well as a notation of "normal audio," although audiometric numbers were not recorded.  Moreover, the June 1962 report of medical history at service separation shows that the Veteran denied current symptoms or a history of hearing loss, but reported ear, nose, or throat trouble.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of tinnitus and left ear hearing loss have been continuous since service separation.  

The record contains a VA medical opinion with respect to the relationship between the current left ear hearing loss and active service; however, because the evidence shows that symptoms of left ear hearing loss have been continuous since service to warrant presumptive service connection, in this case such medical nexus opinion addressing direct service connection was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a presumptive basis because of continuous symptoms of chronic disease of left ear hearing loss since service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the left ear hearing loss and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).  

The Board finds that the April 2015 VA examiner's rationale with respect to the negative nexus of left ear hearing loss to active service is speculative.  In providing the negative nexus opinion, the April 2015 VA examiner provided the same reasons that were given for the positive nexus opinion with respect to the right ear hearing loss disability, and then speculated that an unidentified post-service event caused the left ear hearing loss.  The rationale provided no support for such speculation.  The April 2015 VA examiner also noted that sensorineural hearing loss was asymmetric, but did not provide a reason as to why the acoustic trauma that caused the right ear hearing loss did not cause the left ear hearing loss, albeit to a different degree, especially given that sound travels in different directions and could affect the right and left ears differently.  Based on these deficiencies, the Board finds the April 2015 VA negative nexus opinion with respect to the left ear hearing loss of no probative value. 

Based on the "continuous" post-service tinnitus and left ear hearing loss symptoms and in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for tinnitus and left ear hearing loss under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§ 3.303(b) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection for tinnitus and left ear hearing loss on a presumptive theory of service connection, all other theories of entitlement are rendered moot.




Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board finds that the bilateral hearing loss disability did not change in severity during the initial rating period on appeal, so does not warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Disability Rating Analysis for Bilateral Hearing Loss

Ratings for service-connected hearing loss range from noncompensable (zero percent) to 100 percent for hearing loss.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Diagnostic Code (DC) 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including controlled speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table IV or Table VIA, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

As stated above, the Veteran is in receipt of a noncompensable (0 percent) disability rating for right ear hearing loss for the entire initial rating period from December 31, 2014.  Because the Board is granting service connection for left ear hearing loss in this decision, the Board will adjudicate the hearing loss rating issue for both ears.  The Veteran contends generally that a higher rating for the service-connected hearing loss is warranted.  The Veteran reported problems hearing on the telephone, television, in background noise, and understanding speech.  See April 2015 VA examination report. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether a higher disability rating of 40 percent, and no higher, for the service-connected bilateral hearing loss is warranted for the entire initial rating period from December 31, 2014.  As explained in more detail below, the April 2015 VA examination report reflects audiometric and speech recognition scores that are consistent with the criteria for a 40 percent rating.  

At a VA audiometric examination in April 2015, puretone thresholds, in decibels, were recorded as follows:


HERTZ

1000
2000
3000
4000
RIGHT
	45
55
60
70
LEFT
65
70
70
70

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 64 percent in the right ear and 40 percent in the left ear.

These results yield a puretone threshold average of 57. 5 for the right ear and 68.75 for the left ear.  38 C.F.R. § 4.85(d).  From Table VI of 38 C.F.R. § 4.85, based on audiometric test scores and speech recognition test scores, a Roman numeral VI is designated for the right ear and a Roman number IX is designated for the left ear.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 40 percent disability rating is derived from Table VII of 38 C.F.R. 
§ 4.85.  The intersection point for these categories under Table VII shows that the bilateral hearing loss does not exceed the levels contemplated for a 40 percent schedular rating; thus, this audiometric and speech recognition evidence does not support a finding of a disability rating in excess of 40 percent.

The Board has considered whether a higher rating than 40 percent for bilateral hearing loss is warranted by applying the exceptional hearing pattern provisions of 38 C.F.R. § 4.86.  Because the April 2015 puretone thresholds in the left ear were at least 55 decibels at each of the 1000, 2000, 3000, and 4000 Hertz test frequencies, the exceptional hearing pattern criteria for the left ear are met, and Roman numeral designation for hearing impairment is determined by Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  In the right ear, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz; therefore, the exceptional hearing pattern is not met for the right ear hearing loss.  Id.  In this case, Table VIA results in a Roman Numeral V (puretone threshold average of 68.75 for the left ear); therefore, Table VI above results in a higher designation for the left ear.  Accordingly, the exceptional hearing pattern provisions of 38 C.F.R. § 4.86 do not result in a higher rating than 40 percent for the bilateral hearing loss disability. 
 
While the Veteran has reported difficulty with hearing others, recognizing speech, and hearing the telephone and television, which he reports has impacted social and occupational functioning, the percentage of speech recognition in both ears reflects moderate speech discrimination ability throughout the initial rating period on appeal.  The Veteran's reports of difficulty recognizing speech are consistent with the speech recognition scores throughout the appeal period.  Neither the Veteran nor the representative has contended that the hearing examination is deficient in rating the bilateral hearing loss.

Despite the Veteran's general contention that the service-connected hearing loss is severe enough to warrant a higher rating for the entire initial rating period on appeal, the application of the rating schedule to the audiometric findings and speech recognition test scores does not establish entitlement to a higher disability rating than 40 percent at any time during the rating period on appeal.  The Board does not find evidence that the rating assigned for bilateral hearing loss should be higher based on the facts found during the above-referenced period.  The weight of the competent and probative lay and medical evidence of record is against a higher rating than 40 percent during the above-referenced period.  For these reasons, the Board finds that a preponderance of the evidence is against finding that a higher rating than 40 percent is warranted for bilateral hearing loss for the entire initial rating period from December 31, 2014.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the bilateral hearing loss disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on audiometric examinations, as well as speech discrimination testing.  All the Veteran's hearing loss symptoms and described hearing impairment are contemplated by measures in the schedular rating criteria.  The Board recognizes and has considered reports by the Veteran of having difficulty with hearing others and recognizing speech (including television), which he reports causes social and occupational limitation.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns as measured by both audiometric testing and speech recognition testing, and specifically measure and contemplate difficulty hearing words in conversation (as measured by speech recognition testing).  Speech recognition is a schedular rating criterion that recognizes any difficulty or inability to understand certain words in conversation, including the Veteran's own spoken words, and, in turn, the impacts of that impaired ability on functioning, both social and occupational.  As discussed above, the evidence regarding functional impairment has been considered, and is measured by the schedular rating criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to bilateral hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and schedular rating criteria.  

While the Veteran contends that his ability to hear has worsened as evidenced by the use of hearing aids, diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores upon which the Veteran is rated represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria, namely, audiometric testing at a range of decibel levels and speech recognition testing.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are bilateral hearing loss and tinnitus.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected bilateral hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities that include bilateral hearing loss.  Accordingly, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

Service connection for tinnitus is granted. 

Service connection for left ear hearing loss is granted.

A disability rating of 40 percent, and no higher, for bilateral hearing loss for the entire initial rating period from December 31, 2014, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


